THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State of South Carolina, Petitioner,

   v.

   Tony Latrell Kinard, Respondent.

   Appellate Case No. 2019-001604



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Newberry County
            Donald B. Hocker, Circuit Court Judge


                    Opinion No. 27955
        Heard March 11, 2020 – Filed March 18, 2020


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Attorney General Alan McCrory Wilson and Assistant
   Deputy Attorney General William M. Blitch Jr., both of
   Columbia; and Solicitor David Matthew Stumbo, of
   Greenwood, all for Petitioner.

   Richard James Dolce, of Richard J. Dolce, Attorney at
   Law, and Michael Vincent Laubshire, both of Columbia,
   for Respondent.
PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in State v. Kinard, 427 S.C. 367, 831 S.E.2d 138 (Ct. App. 2019). We now
dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.